DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                       MIGUEL ANGEL ARIAS,

                              Appellant,

                                   v.

                         LAURA ANN ARIAS,

                               Appellee.

                           No. 2D20-2915



                          September 8, 2021

Appeal from the Circuit Court for Hillsborough County; Alissa
Ellison, Judge.

Miguel Angel Arias, pro se.

Peter N. Macaluso of Law Office of Peter N. Macaluso, Tampa, for
Appellee.


PER CURIAM.

     Affirmed.

SLEET, ATKINSON, STARGEL, JJ., Concur.


Opinion subject to revision prior to official publication.